Case 1:19-cr-00064-GHW Document 69 Filed 09/30/20 Page 1 of 2
                                                USDC SDNY
                                                DOCUMENT
                                                ELECTRONICALLY FILED
                                                DOC #:
                                                DATE FILED: 9/30/2020




                                     MEMORANDUM ENDORSED
           Case 1:19-cr-00064-GHW Document 69 Filed 09/30/20 Page 2 of 2




Application granted. Sentencing in this matter is adjourned to November 9, 2020 at 10:00 a.m.
Defendant’s sentencing submissions are due no later than October 12, 2020. The Government’s
sentencing submissions are due no later than October 26, 2020.

SO ORDERED.

Dated: September 30, 2020
New York, New York                         _____________________________________
                                                 GREGORY H. WOODS
                                                United States District Judge
